EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT is entered into by and between Texas Petrochemicals, Inc., a Delaware corporation, and Texas Petrochemicals LP, a Texas limited partnership (collectively referred to as the “Company”), and Luis Batiz, the undersigned individual (“Batiz”), to be effective as of March 19, 2007 (the “Effective Date”). RECITALS WHEREAS, the Company desires to employ Batiz and assure itself of the continued availability of Batiz’s services and of reasonable protections against use of its trade secrets and Batiz competing against it; WHEREAS, Batiz will be given overall responsibilities for managing the operations associated with the Company’s businesses; and WHEREAS, in such capacity Batiz will develop or have access to all of the business plans, methods and confidential information relating to the Company and its subsidiaries, including, but not limited to, its production and marketing strategies and methods, its customer development and business expansion objectives and projects, its pricing practices and its customer list and information regarding this business relationships. AGREEMENT NOW, THEREFORE, intending to be legally bound and in consideration of the mutual covenants and agreements hereinafter set forth, the Company agrees to employ Batiz, and Batiz agrees to be employed by the Company, on the following terms and conditions: 1.Employment.Upon the Effective Date, the Company will employ Batiz as Senior Vice President of Operations.Batiz shall manage, direct and perform such duties as the Company’s Chief Executive Officer from time to time may assign or delegate to him consistent with the duties of officers with this title in similarly situated organizations.Batiz shall devote his best efforts and attention to these duties, and not engage or participate in activities in conflict with the best interests of the Company or perform services for any other person, business or entity; provided, however, Batiz may serve as a member of the Board of Directors of other organizations that do not compete with the Company, and may participate in other professional, civic, governmental organizations and activities that do not materially affect his ability to carry out his duties hereunder.Batiz shall report to the Chief Executive Officer of the Company. As an inducement to the Company to enter into and continue this Agreement, Batiz represents and warrants to the Company that he is free to accept employment and perform his duties hereunder and that he has no prior or other obligations or commitments of any kind to anyone that would in any way hinder or interfere with his acceptance of, or the full, uninhibited and faithful performance of such employment, or the exercise of his best efforts as the Senior Vice President of Operations. 2.Term.Batiz’s employment under this Agreement shall be for twenty-four (24) months (the “Initial Term”), thereafter renewable annually by mutual agreement of Batiz and the Company’s Chief Executive Officer (the “Extension Term” and together with the Initial Term, the “Term”).Notwithstanding the foregoing, upon a termination of this Agreement under 1 Sections 4(d), (e) or (f), Batiz’s employment shall terminate except that Batiz will be paid his compensation in accordance with Section 4 below. 3.Compensation and Benefits.The Company and Batiz shall accept as full consideration for his services rendered under this Agreement the following: (a)Base Salary. (i)During the Initial Term, Batiz shall be paid a base salary (“Base Salary”) at the annual rate of not less than $250,000.00, payable in installments consistent with Company’s payroll practices. (ii)During the Initial Term, Batiz shall also be eligible each fiscal year, commencing in the fiscal year starting on July 1, 2007, for a bonus of up to fifty percent (50%) of the current Base Salary (the “Initial Bonus”), based upon the achievement of proposed company-wide and individual performance milestones to be determined by the Company’s Compensation Committee and approved by the Board of Directors. (iii)The parties agree and acknowledge that, notwithstanding the foregoing, the Company’s Board of Directors has the right to review and adjust the annual base salary and bonus during the Initial Term.After such adjustment during the Initial Term or any Extension Term, Batiz shall be paid an annual base salary and bonus mutually agreeable to the parties, but in no event less than the Base Salary and the Initial Bonus. (b)Signing Bonus.On the first date of Batiz’s employment, Batiz shall be paid a signing bonus in the amount of $100,000.00. (c)Retention Bonus.Batiz shall be paid a retention bonus in the amount of $50,000.00 on June 30, 2007, provided that Batiz remains in the employment of the Company on such date. (d)Equity Plan.Batiz shall be entitled to participate in the Texas Petrochemicals Inc. Equity Plan, as such plan may be amended and restated from time to time (the “Equity Plan”).Batiz will be allowed to participate in the related plan securities and incentives as follows: (i) a grant of 30,000 shares of restricted stock in the Company, and (ii) an option to purchase 20,000 shares of common stock in the Company.Batiz’s participation in the Equity Plan shall be subject to all of the usual and customary terms and conditions set forth in the Equity Plan, including but not limited to a vesting schedule based on years of service and performance. (e)Business Expenses.Upon submission of itemized expense statements in the manner specified by the Company, Batiz shall be entitled to reimbursement for reasonable travel and other reasonable business expenses duly incurred by Batiz in the performance of his duties under this Agreement. (f)Benefit Plans.Batiz shall be entitled to participate in the Company’s medical and dental plans, life and disability insurance plans and retirement plans pursuant to their terms and conditions.Batiz shall be entitled to participate in any other benefit plan offered by the Company to its employees during the term of this Agreement.Nothing in 2 this Agreement shall preclude the Company from terminating or amending any employee benefit plan or program from time to time. (g)Vacation.Batiz shall be entitled to four (4) weeks of vacation each year of full employment, exclusive of legal holidays, as long as the scheduling of Batiz’s vacation does not interfere with the Company’s normal business operations. (h)Payment.Payment of all compensation to Batiz hereunder shall be made in accordance with the relevant Company policies in effect from time to time, including normal payroll practices, and shall be subject to all applicable taxes and any other required or authorized withholdings and deductions. (i)No Other Benefits.Except with respect to any Stock Option Award Agreements and Restricted Stock Award Agreements between the Company and Batiz and subject to Section 4, Batiz understands and acknowledges that the compensation specified in Section3 of this Agreement shall be in lieu of any and all other compensation, benefits and plans. 4.Termination of Employment. (a)Termination for Disability of Batiz.The Company may terminate this Agreement without liability if Batiz shall be permanently prevented from properly performing his essential duties hereunder with reasonable accommodation by reason of illness or other physical or mental incapacity and is for a period of time which would entitle Batiz to receive benefits under the long-term disability policy in effect at the time of such illness or other physical or mental incapacity.Upon such termination, Batiz shall be entitled to all accrued but unpaid Base Salary, accrued bonus (if any) and accrued vacation. (b)Termination for Death of Batiz.In the event of the death of Batiz, the Company’s obligations hereunder shall automatically cease and terminate; provided, however, that within fifteen (15) days the Company shall pay to Batiz’s heirs or personal representatives Batiz’s Base Salary and accrued vacation accrued to the date of death. (c)Termination for Cause.Notwithstanding anything herein to the contrary, the Company may terminate Batiz’s employment hereunder for cause for any one of the following reasons:(i)conviction of a felony, or a misdemeanor where imprisonment is imposed; (ii)misconduct or negligence in the performance of duties; (iii) the commission of acts that are dishonest or demonstrably injurious to the Company (monetarily or otherwise); (iv) failure to observe Company policies or compliance with applicable laws; (v) failure to comply with all lawful and ethical directions and instructions of the Chief Executive Officer or the Board of Directors; (vi) failure to perform his duties with the Company which results in a material adverse financial effect on the Company; (vii) breach of Batiz’s representations and warranties in Section 1; or (viii) any conduct that prejudices the reputation of the Company in the fields of business in which it is engaged or with the investment community or the public at large.Upon termination of Batiz’s employment with the Company for cause, the Company shall be under no further obligation to Batiz for salary or bonus, except to pay all accrued but unpaid base salary, accrued bonus (if any) and accrued vacation to the date of termination thereof. (d)Termination without Cause.The Company may terminate Batiz’s employment hereunder at any time without cause; provided, however, that Batiz shall be entitled to: (i) accrued but unpaid base salary and accrued vacation, less deductions required 3 by law; and (ii) continued payment of Batiz’s Section 3(a)(i) base compensation and his
